UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 Mathew Harley , et al.,

                                 Plaintiffs,

                 - against -                                          Case No: 20-CV-4664

 Peter S. Kosinski, et al.,                                          DECLARATION OF
                                                                     DAVID JEFFERSON
                                    Defendants.




       DAVID JEFFERSON declares the following to be true and correct under penalty of

perjury, pursuant to 28 U.S.C. § 1746:

       1.      I am a computer scientist at the Lawrence Livermore National Laboratory, which

describes itself as a "premier research and development institution for science and technology

applied to national security." Its principal responsibility is ensuring the safety, security and

reliability of the nation's nuclear weapons through the application of advanced science,

engineering, and technology. I thus have a background in national security issues. I am

employed in the Center for Applied Scientific Computing supercomputing applications,

specifically large scale parallel discrete event simulations. Before joining Lawrence Livermore

National Laboratory I spent seven years in Silicon Valley at the DEC/Compaq/HP Labs doing

Internet-related work, specializing in election security. Earlier, I was a professor of computer

science at the University of Southern California (USC) and at UCLA, and I conducted research

in the fields of parallel discrete event simulation, simulated evolution, parallel operating systems,

and robotics. I am the coinventor of the Time Warp method of parallel discrete event simulation.

       2.      I am a member of the Board of Directors of Verified Voting, the best known and


                                                  1
oldest nonpartisan, nonprofit organization devoted entirely to the safety and security of our

election technologies.

        3.      I am also a member of the Board of Directors of the California Voter Foundation,

another nonpartisan, nonprofit organization devoted to mechanisms and procedures for the

conduct of free and fair elections, and in helping create an informed citizenry about all election

processes.

        4.      I submit this Declaration in opposition to the plaintiffs’ motion for a preliminary

injunction that would require election officials of seven states to “accept voted ballots from

overseas voters that are sent via email or facsimile to the local election office (whether directly

or through DoD Fax).” I submit this Declaration in my own capacity and not as a representative

of Lawrence Livermore National Laboratory or any other organization.

        5.      As a computer scientist I have also studied election technology, election security

and election cybersecurity for over 20 years. I was Chair of the Technical Committee of the

California Secretary of State Bill Jones’ Task Force on Internet Voting from 1999-2000. That

task force conducted what was probably the first ever study on Internet voting under government

auspices. To the surprise of many, including ourselves considering our initial expectations, our

conclusion even then was that Internet voting was too dangerous to offer for public elections.

There were too many fundamental ways in which such elections could be compromised. We

considered all forms of Internet voting, including web-based and email-based, and essentially all

of those vulnerabilities are still with us 20 years later.

        6.      Since 2000 I have participated in many studies of Internet voting as advisor to

governments and in academic settings. I have written and spoken and testified extensively on the

subject, and been sought out by media many times to address the vulnerabilities of online voting.




                                                    2
       7.      Over the years the terms “Internet voting” and “online voting” and “remote

electronic voting”, all of which mean essentially the same thing, have expanded beyond email-

and web-based voting to include FAX voting and mobile app voting. Many of the vulnerabilities

I will discuss apply to all of them. Some, however, are specific to email and FAX voting.

       8.      Voting security is a matter of U.S. national security. Obviously the legitimacy of

democratic government depends upon the idea that elections are free and fair and that the

outcome truly represents the will of the people, the “consent of the governed”. The general

problem with all forms of Internet voting is that it is not possible with any technologies today or

any expected to be available in the foreseeable future, to guarantee the integrity of the election.

Anyone in the world with an internet connection, whether an adversary nation state, a criminal

syndicate, our own domestic partisans, or even a lone hacker sitting halfway around the world,

can disrupt an election conducted over the Internet, destroy ballots, change the contents of

ballots, violate the secrecy of the ballots, and change the outcome of an election.

       9.      An attacker can achieve his purpose, and do so, quite possibly undetected, so that

no one — not voters, not election officials, and not even the “winner” who benefitted from the

surreptitious cyberattack — would know that the outcome was changed. Even if an attack were

somehow detected by officials, they would likely no know with any precision how many, or

which, ballots were affected, so they would not be able correct the results or know for sure

whether the winner was correctly called. Moreover, they would likely not be able to identify

who conducted the attack, and even if they did, the attackers could very well be beyond the reach

of U.S. law, as indeed the Russian agents who meddled with the 2016 election are.

       10.     Before identifying specific vulnerabilities in email and FAX voting, I will list

some of the generic attacks that all forms of Internet voting are vulnerable in points 12-19 below.




                                                  3
These generic attacks are fundamental, meaning that there is no general way prevent them from

being perpetrated, and no possibility of them all being resolved in the foreseeable future. It is not

just a matter of funding a massive development effort, and the problems will then be resolved.

Some of these issues have no solution without a major restrictive re-architecting of the Internet

and the software ecosystem we all live in, which is not about to happen.

        11.     Here in points 12-19 are the generic attacks that apply to all forms of Internet

voting, including email and FAX.

        12.     Voter authentication attack: In any form of remote voting it is essential to know

for certain exactly who is casting a vote. This is required to prevent double voting and to verify

eligibility to vote. But there is in general no strong way in today’s Internet to reliably identify the

voter at the other end of an Internet connection. The usual techniques — pins, passwords,

personal information, fingerprints, ink signatures, facial recognition, presentation of passport or

driver’s license, etc. — are all either too weak, have been compromised on a massive scale by

major data breaches we read about all the time, or simply do not work reliably end-to-end over

an Internet connection. The one strong voter identification and authentication technique we do

know — based on public key cryptography — is not offered by the government as a service to

ordinary citizens in the U.S. and won’t be any time soon, for both technical and political reasons.

The result is that any Internet voter authentication system risks either disenfranchising many

voters who cannot adequately authenticate themselves, or allowing an automated system to

create lots of fake voters (as has happened to social media companies awash in fake accounts).

        13.     Voter authorization attack: After a remote voter is identified and authenticated,

it is necessary to verify that they are a registered voter in the jurisdiction in question, verify that

they have not yet voted by Internet or some other means, and determine which precinct they




                                                   4
reside in so they can be given the correct blank ballot. This requires looking up the voter in the

voter registration database (VRDB) and making several checks. But what if that VRDB has itself

been attacked and compromised? Voters may be denied the right to vote, or be given the wrong

ballot. This is not a hypothetical case. We know the Russians attacked the VRDB in almost all

states and several major counties in 2016, and in one case (Illinois) exfiltrated almost all of the

contents of the entire state’s voter registration database. Any attacker with that kind of access

also has the ability to modify that database, creating widespread electoral havoc, though it

appears they did not choose to do so in 2016.

       14.     Voting device malware attacks: Voters who cast their votes over the Internet do

so from a computer or mobile device that they own. It is completely out of the control of election

officials and cannot be “locked down” or in any way secured by them. If the device is infected

with malware designed to affect voting then whenever the voter connects to the voting web site,

or sends email to the voting email address, or sends a FAX to the voting FAX number, then the

malware can completely control the voter’s election participation. Simple malware might just

prevent the voter from authenticating properly. More complex malware might throw away a

ballot with votes it does not like, while giving the voter feedback that it was transmitted.

Alternatively, it might actually change the votes internally, but display on the screen exactly the

votes that the voter intends. Then the modified ballot would be the one actually transmitted.

Neither the voter nor election officials can detect this without violation of vote secrecy. In

addition to doing those things the malware could transmit to a third party (a) the voter’s identity,

(b) the votes that the voter intended to cast, and (c) the modified votes that actually were cast.

This leaves the voter open to retaliation and can also give a campaign an early heads up about the

electronically cast votes before they are legally counted. Finally, malware opens the door to




                                                  5
undetectable electronic vote buying and selling.

       15.     Spoofing attacks: There are many ways to trick voters of one demographic or

party into sending their votes to a fake web address, or fake email address, or fake FAX number.

Those ballots never reach the correct destination, and they do not count, but the voter believes he

or she voted properly.

       16.     Router / DNS / email infrastructure attacks: There are numerous ways to

attack ballots as en route through the Internet towards their destination. The easiest attack is to

just prevent the ballot from getting through by modifying routers, or email forwarding servers, or

other parts of the Internet infrastructure such as the Domain Name Service (DNS).

       17.     Distributed denial of service attacks: An election conducted over the Internet

can be completely disrupted by a denial of service attack. The essence of such an attack would

be to send a huge volume of fake ballots to the same web site, or email address or FAX number

as the real ballots are supposed to go. The purpose of the fake ballots is not to get them counted,

but to clog up the communication channels and/or to keep routers, servers, or firewalls so busy

handling and discarding the fake ballots that the real ballots cannot get through. This particular

kind of attack is so routine that there are illicit businesses around the world who will conduct

such an attack for you for a price.

       18.     Server penetration attacks: The web server or email server or FAX server that

receives ballots through the Internet can be penetrated by attackers who can gain control of it and

either throw away ballots, add ballots, modify ballots, of just cause general havoc in the server so

as to completely disrupt the election. No server connected to the Internet is totally safe from a

determined adversary who wants to penetrate and remotely control it. A penetration attack on an

online voting system was accomplished in a mock election in 2010 by Prof. Alex Halderman and




                                                   6
his colleagues. They had permission to attack a system that was intended for use in the

Washington, D.C. general election that year, as a way of testing its security. Not only did

Halderman succeed in penetrating the server in Washington from his offices at the University of

Michigan, but he replaced all of the ballots with phony ballots and installed modified software

that would replace all future ballots cast as well. Along the way he defended the mock election

from probes from Iranian IP addresses, and he gained control of the network of security cameras

in the data center where the ballots were being collected. Washington, D.C. officials did not

realize this had happened for two full days, until the attackers basically gave away the game and

let them know. (Needless to say, officials had to scrap plans for using that system in the real

election.)

        19.    No meaningful recount-ability or auditability: This last point is not a form of

cyberattack, but rather a recognition that the most powerful weapon we have to defend against

cyberattacks on elections is the ability to do a meaningful recount or audit of the results of the

election against a reliable record of the voters’ original choices. Generally this requires a

physical paper ballot hand-written by the voters and collected, saved, and protected by election

officials. The results of the election can be audited by hand counting an appropriate random

sample of those ballots. The results can be used to assess statistically whether the election results

as determined by scanners and software actually called the winners and losers correctly. If

necessary or called for by law, a full hand recount of the hand-marked paper ballots can be done.

But no such audit or recount is meaningfully possible without that original hard copy record of

the voter’s intent marked directly by the voter. All that is possible then is another software

recount of ballots whose integrity is questionable because of all of the potential cyberattack

modes listed above.




                                                  7
       20.     Now, in my view from a security point of view email voting and FAX voting are

about the worst forms of voting ever proposed. This is fundamentally because ordinary email

such as voters would use from their home PCs or mobile devices is not end-to-end encrypted.

The body of the email along with attachments is encrypted, decrypted, and re-encrypted several

times along the path from the voter to the receiver. But during the moments when it has been

decrypted and before it is re-encrypted, it is completely vulnerable to manipulation by the IT

staff if the companies running the email services, e.g. Google, Microsoft, Yahoo, or the voter’s

employer (if voting from the employer’s computer). This lack of end-to-end encryption has

disastrous security consequences.

       21.     Ballots can not only be discarded in flight, as can happen with other modes of

Internet voting, but can be freely modified in flight to reflect the attacker’s choices. Any IT

person in charge of a mail forwarding server can do this, as well as any remote attacker from

anywhere in the world who chooses to hack into one of those servers. Furthermore it is easy for

an attacker to select, out of the millions of email messages being transmitted, exactly those that

contain ballots, because they (and only they) are sent to the official email address(es) used for

collecting ballots. A similar comment can be made about FAX ballots. This kind of attack has

actually been demonstrated (not that it was necessary) by Joe Kiniry of Galois, whose associates

hacked a home router and inserted malware so that an ballot passing through it was modified on

its way to the vote server. There is no fundamental protection against this at all, and no way to

detect that it has happened without violating vote secrecy.

       22.     At moments when they are unencrypted email of FAX ballots can be read or

copied in flight by anyone with control of an email forwarding server through which the ballot it

passes. There are several serious consequences of this:




                                                  8
       (a) Vote privacy is completely lost, because the voter’s name and email address of FAX

number are attached to the voted ballot.

       (b) The loss of vote privacy enables large scale vote buying and selling schemes, or

coercion.

       (c) Many people have their email service through their employer’s infrastructure, and

employers generally have the legal right to inspect and archive all email sent to or from

employees through company infrastructure. This includes military personnel who would vote in

through military networks.

       (d) Emailed and FAXed ballots can be copied to third parties in flight. This would be

valuable for domestic political operatives who want to know exactly who is voting for what or

who want count the votes early to see how to invest their campaign resources during the last days

of a campaign while balloting is in progress.

       23.     Email and FAX headers are totally forgeable and modifiable. The From:, To: and

Date: headers are totally forgeable. It is easy to send email that appears to come from someone

else. (Spammers do it all the time.) And it is easy to modify the dates on email to make it appear

that emailed ballots sent after the close of the election were sent earlier (and thus should be

counted in states where the sending date is the criterion used).

       24.     PDF can be used to deliver malware to the server. Most email voting systems

require the ballot and the user’s identification to be in the form of PDF attachments to the email

message. However, PDF is a notoriously dangerous file type because specially constructed PDF

files can be used to deliver malware to whoever receives and opens it. An attacker could create a

malicious PDF file that looks like a benign ballot but contains malware. When it reaches the

election server it could introduce a backdoor for the attackers to penetrate and gain control of the




                                                  9
election server.

         25.    Many people seem to have the naïve intuition that if mail-in voting of physical

paper ballots is secure enough for use in a public election, then email voting must be also.

Nothing could be farther from the truth. As I said, email (and FAX) voting can be attacked by

anyone in the world. The attacks can be automated and at large scale, affecting thousands or tens

of thousands of votes across many jurisdictions with no more effort than it takes to affect a

handful of ballots. And the attackers can be out of reach of U.S. law. But none of this is true for

ordinary paper mail-in ballots. Only a comparative handful of people are in a position to touch

more than a handful of mail-in ballots, and such attacks cannot be automated. It would take a

conspiracy of many people to affect a large number of ballots. And those people would have to

be located within the U.S. and would be able to be brought to justice if caught. While

functionally email and paper mail are analogous, from a security point of view they are worlds

apart.

         26.    For all of the reasons above I believe that widespread use of email or FAX for

voting, or indeed any other Internet-based delivery system for ballots, puts the integrity of an

election and the national security of the United States at grave risk. And I close by saying that

this is not just my opinion. It is the general consensus of the entire computer and election

security community worldwide. It is reckless and foolhardy to risk instituting email or FAX

voting even in this challenging time of Covid pandemic.


         Dated: October 8, 2020
         San Ramon, California



                                             ____________________________

                                             David R. Jefferson


                                                 10
